UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-148167 DATA STORAGE CORPORATION (Exact name of registrant as specified in its charter) NEVADA 98-0530147 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 401 Franklin Avenue Garden City, N.Y (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 564-4922 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: Common Stock, par value $.001 per share OTC.BB Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filero Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of June 30, 2012, 29,056,622 shares of common stock, par value $0.001 per share, were outstanding. DATA STORAGE CORPORATION FORM 10-Q June 30, 2012 INDEX Page PART I FINANCIAL INFORMATION Item1 Financial Statements 2 Consolidated Balance Sheets as ofJune 30, 2012 (unaudited) and December 31, 2011 2 Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011(unaudited) 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011(unaudited) 4 Notes to Consolidated Financial Statements 5 - 11 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 - 14 Item3. Quantitative and Qualitative Disclosures About Market Risk 15 Item4. Control and Procedures 15 PART II OTHER INFORMATION Item 1. Legal Proceedings 16 Item1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 PART I ITEM 1.Financial Statements DATA STORAGE CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS (UNAUDITED) Current Assets: Cash and cash equivalents $ $ Accounts receivable (less allowance for doubtfulaccounts of $58,0002012 and $48,000 in 2011) Deferred compensation Prepaid expense Total Current Assets Property and Equipment: Property and equipment Less—Accumulated depreciation ) ) Net Property and Equipment Other Assets: Goodwill Deferred compensation Otherassets Deferred Financing Fees Intangible Assets, net Employee loan - Total Other Assets Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses Credit line payable Due to related party Dividend payable Deferred revenue Leases payable Loans payable Liabilities to be settled in stock Total Current Liabilities Deferred rental obligation Due to officer Loan payable long term - Convertible debt Leases payable long term Total Long Term Liabilities Total Liabilities Commitments and contingencies - - Stockholders’ Equity Preferred Stock, $.001 par value; 10,000,000 shares authorized; 1,401,786 issued and outstanding in each period Common stock, par value $0.001; 250,000,000 shares authorized; 29,056,622 and 28,912,712shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 DATA STORAGE CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Sales $ Cost of sales Gross Profit Selling, general and administrative Loss from Operations ) Other Income (Expense) Interest income 24 Amortization of debt discount - ) - ) Interest expense ) Total Other (Expense) Loss before provision for income taxes ) Provision for income taxes - Net Loss ) Preferred Stock Dividend ) Net Loss Available to Common Shareholders $ ) $ ) $ ) $ ) Loss per Share – Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Shares - Basic and Diluted DATA STORAGE CORPORATION AND SUBSIDIARY The accompanying notes are an integral part of these consolidated financial statements. 3 DATA STORAGE CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Noncash interest expense - Stock based compensation Amortization of debt discount - Deferred compensation Allowance for doubtful accounts Changes in Assets and Liabilities: Accounts receivable ) Prepaid expenses ) Other assets Accounts payable & accrued expenses ) Deferred revenue ) Deferred rent ) ) Due to related party - Net Cash Used in Operating Activities ) ) Cash Flows from Investing Activities: Capital expenditures ) Net Cash Used in Investing Activities ) Cash Flows from Financing Activities: Proceeds from the issuance of common stock - Proceeds from issuance of convertible debt - Advances from officer - Repayments of capital lease obligations ) ) Repayments of loan obligations ) ) Net Cash Provided by Financing Activities Increase in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for interest $ $ Cash paid for income taxes $ - $ - Noncash Investing and Financing Activities: Accrual of Preferred Stock Dividend $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 DATA STORAGE CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED JUNE 30, 2 Note 1 - Basis of presentation, organization and other matters Data Storage Corporation, (the “Company” or “DSC”) provides Hybrid Cloud solutions and services as the result of several transactions: a share exchange with Euro Trend Inc. incorporated on March 27, 2007 under the laws of the State of Nevada; Ownership of DSC incorporated in 2001; and an Asset Acquisition from SafeData LLC in 2010. On October 20, 2008 we completed a Share Exchange Agreement whereby we acquired all of the outstanding capital stock and ownership interests of Data Storage Corporation. In exchange we issued 13,357,143 shares of our common stock to the Data Storage Corporation’s shareholders, a cloud storage and SaaS organization, providing services for disaster recovery. This transaction was accounted for as a reverse merger for accounting purposes. Accordingly, Data Storage Corporation, the accounting acquirer, is regarded as the predecessor entity. On June 17, 2010 we entered into an Asset Purchase Agreement with SafeData, a provider of Cloud Storage and Cloud Computing mostly to IBM’s Mid-Range Equipment users, namely, AS400 and iSeries users under which we acquired all right, title and interest in the end user customer base of SafeData and all related current and fixed assets and contracts including the transfer of all of SafeData’s current liabilities arising out of the business or the assets acquired. Pursuant to the Agreement, we paid an aggregate purchase price equal to $3,000,000. Giving effect to certain holdback and contingency clauses as defined in the agreement, we paid $1,229,952 in cash and $850,000 in shares of our common stock as well as assumption of SafeData Accounts Payable and Receivables. The Company was incorporated in Delaware on August 29, 2001. The Company is a provider of data backup services. The Company specializes in secure disk-to-disk data backup and restoration solutions for disaster recovery, business continuity, and regulatory compliance. The Company is a provider of Hybrid Cloud solutions on a subscription basis in the USA and Canada and Professional Services focusing on data protection and business continuity that assist organizations in protecting their data, minimize downtime, ensure regulatory compliance and recover and restore data within their objectives.Through our three data centers and by leveraging leading technologies, DSC delivers and supports a broad range of premium solutions for both Windows and IBM environments that assist clients save time and money, gain more control of and better access to data and enable the highest level of security for that data. The Company derives its revenues from the sale and subscription of services and solutions that provide businesses protection of critical electronic data. The Company’s solutions include: offsite data protection and recovery services, high availability (HA) replication services, email compliance solutions for e-discovery, continuous data protection, data de-duplication, virtualized system recovery and telecom recovery services. The Company has equipment in three Technical Centers: Westbury, New York; Boston, MA and Warwick, RI. Condensed Consolidated Financial Statements The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all normal recurring adjustments considered necessary for a fairpresentation of the results of operations have been included. The results of operations for the six months ended June 30, 2012 are not necessarily indicative of the results of operations for the full year. When reading the financial information contained in this Quarterly Report, reference should be made to the financial statements, schedule and notes contained in the Company's Annual Report on Form 10-K for the year ended December 31, 2011. Liquidity The financial statements have been prepared using accounting principles generally accepted in the United States of America applicable for a going concern, which assumes that the Company will realize its assets and discharge its liabilities in the ordinary course of business. For the six months ended June 30, 2012, the Company has generated revenues of $1,984,064 but has incurred a net loss of $1,340,449. Its ability to continue as a going concern is dependent upon achieving sales growth, reduction of operation expenses and ability of the Company to obtain the necessary financing to meet its obligations and pay its liabilities arising from normal business operations when they come due, and upon profitable operations.The Company has been funded by the Chief Executive Officer (“CEO”) and largest shareholder since inception as well as several Directors.It is the intention of Charles Piluso to continue to fund the Company on an as needed basis. Note 2 - Summary of Significant Accounting Policies Principles of Consolidation The consolidated financial statements include the accounts of the Company and its subsidiary, Data Storage Corporation, a Delaware Corporation.All significant inter-company transactions and balances have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from these estimates. Estimated Fair Value of Financial Instruments The Company's financial instruments include cash, accounts receivable, accounts payable, line of credit and due to related parties. Management believes the estimated fair value of these accounts at June 30, 2012 approximate their carrying value as reflected in the balance sheets due to the short-term nature of these instruments or the use of market interest rates for debt instruments. The carrying values of certain of the Company’s notes payable and capital lease obligations approximate their fair values based upon a comparison of the interest rate and terms of such debt given the level of risk to the rates and terms of similar debt currently available to the Company in the marketplace.It is not practical to estimate the fair value of certain notes payable, the convertible debt and the liability for contingent compensation from acquisition. In order to do so, it would be necessary to obtain an independent valuation of these unique instruments. The cost of that valuation would not be justified in light of the circumstances. 5 Goodwill and Other Intangibles Goodwill is not subject to amortization and is tested for impairment annually and whenever events or changes in circumstances indicate that impairment may have occurred. Intangible assets were evaluated to determine if they are finite or indefinite-lived. The intangible assets that are finite lived are amortized over the useful life of the asset. Indefinite-lived intangible assets are also tested for impairment annually and whenever events or changes in circumstances indicate that their carrying value may not be recoverable. Revenue Recognition The Company’s revenues consist principally of cloud storage and cloud computing revenues, SaaS and IaaS. Storage revenues consist of monthly charges related to the storage of materials or data (generally on a per unit basis).Sales are generally recorded in the month the service is provided.For customers who are billed on an annual basis, deferred revenue is recorded and amortized over the life of the contract. Set up fees charged in connection with storage contracts are deferred and recognized on a straight line basis over the life of the contract. Net Income (Loss) per Common Share In accordance with FASB ASC 260-10-5 Earnings Per Share, basic income (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding during the period. Diluted earnings per share is computed by dividing net income (loss) adjusted for income or loss that would result from the assumed conversion of potential common shares from contracts that may be settled in stock or cash by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during each period. The inclusion of the potential common shares to be issued have an anti-dilutive effect on diluted loss per share and therefore they are not included in the calculation. Potentially dilutive securities at June 30, 2012 include3,703,476 options and 28,642 warrants. Concentrations For the six months ended June 30, 2011, The Company had one customer that represented approximately 10.8% of sales. 6 Note 3 - Property and Equipment Property and equipment, at cost, consist of the following: June 30, December 31, Storage equipment $ $ Website and software Furniture and fixtures Computer hardware and software DataCenter Less: Accumulated depreciation Net property and equipment $ $ Depreciation expense for the six months ended June 30, 2012 and 2011 was $249,264 and $253,987, respectively. Note 4 - Goodwill and Intangible Assets Goodwill and Intangible assets consisted of the following: June 30, 2012 December 31, 2011 Estimated life in Years Gross amount Accumulated Amortization Gross amount Accumulated Amortization Goodwill Indefinite $ - $ - Intangible assets not subject to amortization Trademarks Indefinite - - Intangible assets subject to amortization Customer list 5 - 15 Non-compete agreements 4 Total Intangible Assets Total Goodwill and Intangible Assets $ $ $ 7 Scheduled amortization over the next five years as follows: For the twelve months ending June 30, - - Total $ Amortization expense for the six months ended June 30, 2012 and 2011 was $107,180 and $107,180 respectively. Note 5 – Capital lease obligations The Company acquired capital leases in the acquisition of SafeData. The economic substance of the leases is that the Company is financing the acquisitions through the leases and accordingly, they are recorded in the Company’s assets and liabilities. The leases are payable to Systems Trading, Inc. and IBM with combined monthly installments of $47,819 through various dates in 2011 and 2015. The leases are secured with the computer equipment.Interest rates on capitalized leases vary from 6%-12% and are imputed based on the lower of the Company’s incremental borrowing rate at the inception of each lease or the lessor’s implicit rate of return. Future minimum lease payments under the capital leases are as follows: As of June 30, 2012 $ Less amount representing interest ) Total obligations under capital leases Less current portion of obligations under capital leases ) Long-term obligations under capital leases $ Long-term obligations under capital leases at June 30, 2012 mature as follows: For thetwelve monthsending June 30, $ $ 8 The assets held under the capital leases are included in property and equipment as follows: Equipment $ Less: accumulated depreciation $ Note 6 - Commitments and Contingencies Revolving Credit Facility On January 31, 2008 the Company entered into a revolving credit line with a bank. The credit facility provides for $100,000 at prime plus .5%, 3.75% at June 30, 2012, and is secured by all assets of the Company and personally guaranteed by the Company’s principal shareholder. As of June 30, 2012, the Company owed $100,292 under this agreement. Loan Payable On August 4, 2010, the Company entered into a note payable with Systems Trading, LLC in settlement of past due balances owed by SafeData related to certain capital leases. The note bears interest at 4%, and is due in 24 equal installments of $11,927 commencing February 4, 2011 through January 04, 2013. The note payable balance as of June 30, 2012 is $106,514. Total maturities of the long term debt are as follows: For thetwelve monthsending June 30, $ Operating Leases The Company currently leases office space in New York, NY; Garden City, NY and Warwick, RI. The lease for office space in Warwick, RI calls for monthly payments of $5,400 plus a portion of the operating expenses beginning in April 2012 and ending in December 2012. The lease is currently on a month to month basis. The lease for office space in Garden City, NY calls for escalating monthly payments ranging from $6,056 to $6,617 plus a portion of the operating expenses through June 2014. The lease for office space in New York, NY is for a 3 month period beginning June 2012 ending August 2012 and includes one month free.The security deposit was $6,900. 9 Minimum obligations under these lease agreements are as follows: For the twelve months ending June 30, $ $ Rent expense for the six months ended June 30, 2012 and June 30, 2011 was $106,757 and $76,650 respectively. Note 7 - Related Party Transactions Due to related party represents rent accrued to a partnership controlled by the Chief Executive Officer of the company for the New YorkDataCenter.The rent expense for the data center is $1,500 per month. As of June 30, 2012 the Company owed the CEO $740,091. These advances bear no interest and have no stated terms of repayment.No advances or repayments were made during the six months ended June 30, 2012 Note 8 – Convertible debt Related parties On January 31, 2012 the Company entered into a $500,000, three year convertible promissory note with interest at 10% with a director of the company.The note is convertible into the Company’s common stock at $0.85 per share. Note 9 - Stockholders’ Equity Capital Stock The Company has 260,000,000 shares of capital stock authorized, consisting of 250,000,000 shares of common stock, par value $0.001, 10,000,000 shares of Series A Preferred Stock, par value $0.001 per share. Common Stock Options 2008 Equity Incentive Plan In October 2008, the Board adopted, the Euro Trend, Inc. 2008 Equity Incentive Plan (the “2008 Plan).Under the 2008 Plan, we may grant options (including incentive stock options) to purchase our common stock or restricted stock awards to our employees, consultants or non-employee directors. The 2008 Plan is administered by the Board. Awards may be granted pursuant to the 2008 Plan for 10 years from the date the Board approved the 2008 Plan. Any grant under the 2008 Plan may be repriced, replaced or regranted at the discretion of the Board. From time to time, we may issue awards pursuant to the 2008 Plan. The material terms of options granted under the 2008 Plan (all of which have been nonqualified stock options) are consistent with the terms described in the footnotes to the "Outstanding Equity Awards at Fiscal Year-End December 31, 2011”, including 5 year graded vesting schedules and exercise prices equal to thefair market value of our common stockon the date of grant.Stock grants made under the 2008 Plan have not been subject to vesting requirements. The 2008 Plan was terminated with respect to the issuance of new awards as of February 3, 2012.There are 2,563,115 options outstanding under this plan as of June 30, 2012. 2010 Incentive Award Plan The Company has reserved 2,000,000 shares of common stock for issuance under the terms of the Data Storage Corporation 2010 Incentive Award Plan (the “2010 Plan”). The 2010 Plan is intended to promote the interests of the Company by attracting and retaining exceptional employees, consultants, directors, officers and independent contractors (collectively referred to as the “Participants”), and enabling such Participants to participate in the long-term growth and financial success of the Company. Under the 2010 Plan, the Company may grant stock options, which are intended to qualify as “incentive stock options” under Section 422 of the Internal Revenue Code of 1986, as amended, non-qualified stock options, stock appreciation rightsand restricted stock awards, which are restricted shares of common stock (collectively referred to as “Incentive Awards”). Incentive Awards may be granted pursuant to the 2010 Plan for 10 years from the Effective Date.From time to time, we may issue Incentive Awards pursuant to the 2010 Plan.Each of the awards will be evidenced by and issued under a written agreement. On April 23, 2012, the Board of Directors of the Company amended and restated the Data Storage Corporation 2010 Plan. The 2010 Plan, as amended and restated, has been renamed the “Amended and Restated Data Storage Corporation Incentive Award Plan”.The new plan provides for flexibility in vesting periods and includes a limit of $100,000 per employee per year for incentive stock options There are 1,140,361 options outstanding under this plan as of June 30, 2012. 10 A summary of the Company's option activity and related information follows: Number of Shares Under Options Range of Option Price Per Share Weighted Average Exercise Price Options Outstanding at January 1, 2012 $
